DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The citation format applied herein is: AAA at BBB:CCC-DDD:EEE means "reference AAA at col. BBB, ln. CCC to col. DDD, ln. EEE[,]" AAA at BBB:CCC-DDD means “ref. AAA at col. BBB, ln. CCC to DDD[,]” and AAA at BBB-CCC means “ref. AAA at par. BBB-CCC[.]"

Election/Restrictions
Applicant’s 4-14-22 election without traverse of Group I (claims 16-17, now incl. new claims 19-23) is acknowledged.  Claims 10-15 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-21 are rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20’s “the dicarboxylic acid ion ligands” and claim 21’s “the pyridine derivative ligands” do not find sufficient antecedent bases in claim 16, from which they depend, rendering claims 20-21 rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par.  While claims 20-21 have been interpreted for examination purposes (MPEP 2173.06) as instead depending from claim 19, these rejections nevertheless need addressing.
Claim 19 is rejected under 35 U.S.C. 112(d)/4th par. for failing to further limit the subject matter of the claim(s) from which it depends since the claim’s limitations are in conditional “if” language.  MPEP 2111.04 II; In re Johnston, 435 F.3d 1381, 1384 (Fed. Cir. 2006) (stating that “As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted”).  Claims 20-21 (interpreted as detailed above), depending from claim 19 and thus containing all of its conditionalities and deficiencies, are likewise rejected under 35 U.S.C. 112(d)/4th par. as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/132816 (published 8-10-17) (“’816”).  Regarding claims 16-17 and 22, ‘816 discloses the composition TIFSIX-2-Cu-i, comprising Ti and Cu and having a structure as claimed, including storing C2H2 therein.  See ‘816 at, e.g., 15:2-10, 16:19-30, 17:13-30, 24:1-31 (Ex. 2).  Note that since ‘816’s TIFSIX-2-Cu-i stores C2H2 per claim 17 (which depends from claim 16), the explosion limit property of claim 16’s stored gas is necessarily met/present; were it otherwise, claim 17 would be rejected under 35 U.S.C. 112(d)/4th par. for failing the two-way infringement test (see MPEP 608.01(n)III), as it could conceivably be infringed without also infringing its base claim.
Regarding claims 19-21, since the claim’s limitations are in conditional “if” language, ‘816’s disclosures vis-à-vis claim 16 are considered to meet/satisfy claims 19-21 if/when claim 19’s “if” condition is not met/present.  MPEP 2111.04 II; In re Johnston, 435 F.3d at 1384.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 21 and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over ‘816.  Regarding claim 21 (notwithstanding the interpretation thereof as detailed above, this rejection covers claim 21 as written) ‘816 teaches the preferability of employing 4,4’-bipyridylacetylene (as in the TIFSIX-2-Cu-i, disclosed as detailed above) or 4,4’-bipyridine as L1 linker groups; L1 linker groups such as claim 21’s structures (2b) and (2c) are also taught to be “Suitable”.  See ‘816 at, e.g., 4:8-16, 5:5-12 (compounds LA & LC), 11:7-8.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘816’s TIFSIX-2-Cu-i composition by employing a) 4,4’-bipyridine, and/or b) ‘816’s compound LA and/or LC, either i) instead of, and/or ii) in conjunction with, the TIFSIX-2-Cu-i’s 4,4’-bipyridylacetylene L1 ligand.  MPEP 2143 I.(A)-(B)&(E) & 2144.07.  Regarding b), note that although ‘816 does not term its compounds LA and LC as preferred L1 ligands, ‘816 does not disparage the use thereof.  As such, the use of such ligands remains prima facie obvious.  MPEP 2123.  Regarding i), note that selecting between two or more materials or processes is an obvious choice if their equivalence for the given purpose was known in the art when the invention was made.  See MPEP 2144.06 II.  Further, "[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious."  Id., citing In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Regarding ii), note that it has been held prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.
Regarding claim 23, ‘816 teaches the appropriateness of employing multiple metal species as its M in the overall formula M(L1)2(L2) (L1 is an organic linker and L2 is an inorganic linker, or vice versa); Cu and Zn are specifically listed as “suitabl[e]” therefor.  See ‘816 at, e.g., 2:21-23 and 3:2-12.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘816’s TIFSIX-2-Cu-i to comprise both Cu and Zn as claimed.  In re Kerkhoven; MPEP 2144.06.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ April 27, 2022
Primary Examiner
Art Unit 1736